DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stacey Slater on 6/29/22.

The application has been amended as follows: 
In the claims:
	Claim 14: on line 6, after "hot contaminated water vapor", insert --obtained from a contaminated water reservoir--
	Cancel claims 25-26

Election/Restrictions
In view of the above examiner’s amendments the restriction requirement dated 11/16/21, as pertaining to claims 14 and 16, is withdrawn. It is noted that cancelled claims 25-26 still remain under the restriction requirement mailed on 11/16/21, however are cancelled herein.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted 6/7/22 have been fully and carefully considered and found persuasive.
The claim objections and rejections under 35 USC 112(b) are withdrawn in view of applicant’s amendments and arguments submitted 6/7/22.
Regarding the claim rejections under 35 USC 102 and 103, applicant’s argues that the closest relevant prior art of Hartman et al (US 6,699,369) and further references, as previously applied, fails to fairly teach or suggest all limitations of the claims as amended, specifically of a system for purifying contaminated water, comprising: a contaminated water reservoir to receive contaminated water through a contaminated water inlet; a heat source configured to heat the contaminated water to produce a hot contaminated water vapor stream; and a nozzle-demister having a gas inlet configured to admit dry gas to the nozzle-demister, a contaminated water vapor inlet that receives the contaminated water vapor stream from the contaminated water reservoir, a condenser/separator, a clean water outlet, and a fluid waste outlet (as per claim 1), nor related limitations of thermally-actuated nozzle-demister, comprising; a gas inlet configured to admit a dry gas to the nozzle demister; a heat exchange wall configured to transmit heat to the gas admitted through the gas inlet; a vortex generator configured to produce a high-speed gas jet from the gas admitted to the nozzle demister; a contaminated water vapor inlet configured to admit hot contaminated water vapor obtained from a contaminated water reservoir to the nozzle-demister (as per claim 14); contaminated water reservoir means; heat source means configured to heat contaminated water in the contaminated water reservoir means to produce contaminated water vapor; and nozzle-demister means for receiving contaminated water vapor from the contaminated water reservoir and for mixing the contaminated water vapor with a carrier fluid (as per claim 27); a contaminated water inlet to receive contaminated water; a heat source configured to heat the contaminated water to produce a hot contaminated water vapor stream; and a nozzle-demister having (a) a gas inlet configured to admit dry gas to the nozzle demister, (b) a heat exchange wall configured to transmit heat to gas admitted through the gas inlet and to confine gas flow, (c) a vortex generator configured to produce a high-speed gas jet from the gas admitted to the nozzle demister, (d) a contaminated water vapor inlet configured to admit the hot contaminated water vapor stream to the nozzle-demister (as per claim 28).
As applicant argues (see arguments section III, pages 8-9), Hartman, as previously relied upon causes water vapor evaporation within the nozzle demister, whereas as instantly claimed, the nozzle demister draws contaminated water vapor obtained from a contaminated water reservoir into the nozzle demister, rather than evaporating forming in the nozzle demister.
Claims 1-24 and 27-28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772